 In the Matter of LONE STAR DEFENSE CORPORATIONandTRUCKDRIvERs LOCAL UNION No. 894, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, A. F. OF L.In the Matter of LONE STAR DEFENSE CORPORATIONandUNITEDBROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA, LOCAL No. 379,A. F. L.Cases Nos. R--578 and 8-5279 respectively.Decided July 3, 1943Mr. J. C. HerbertandMr. A. C. Sprague,of Texarkana, Tex., forthe Company.Mr. T. C. Neal,of Dallas, Tex., for the Teamsters.Mr. E. F. Templeton,of Texarkana, Tex., for the Carpenters.Mr. Louis Cokin,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by Truck Drivers Local UnionNo. 894, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. of L., herein called theTeamsters, and United Brotherhood of Carpenters & Joiners ofAmerica, Local No. 379, herein called the Carpenters, alleging thatquestions affecting commerce had arisen concerning the represen-tation of employees of Lone Star Defense Corporation, Texarkana,Texas, herein called the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hear-ing upon due notice before Elmer Davis, Trial Examiner. Said hear-ing was held at Texarkana, Texas, on April 29, 1943. The Com-pany, the Teamsters, and the Carpenters appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.51 N. L.R. B., No. 16.59 60DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS of THECOMPANYLone Star Defense Corporation is an Ohio corporationoperatinga plantat Texarkana, Texas, known as the Lone Star Ordnance Plant,where it is engaged in the assembly and storing of bombs and otherammunition.All land, buildings, and equipment at the Lone StarOrdnance Plant are owned by the United States Government.Allemployees at the Lone Star Ordnance Plant are employed by the Com-pany.A substantial amount of the supplies used at the Lone StarOrdnance Plant are shipped to it from points outside the State ofTexas, and a substantial amount of the goods produced at the plantare shipped to points outside the State of Texas.II.THE ORGANIZATIONS INVOLVEDTruck Drivers Local Union No. 894, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.United Brotherhood of Carpenters & Joiners of America, Local No.379, is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 12, 1943, the Teamsters requested the Companyto recog-nizeit as the exclusive collective bargaining representativeof certainof the Company's employees.During the same month the Carpentersasked the Company for exclusive collective bargaining recognition ofcertain employees.The Company refused both requests until suchtime as the Carpenters and the Teamsters aie certified by the Board.Statements of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicate that the Teamsters and the Carpenterseach represents a substantial number of employees in the unit allegedby each to be appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningIThe Field Examiner reported that the Teamsters presented an authorization petitionbearing 45 apparently genuine signatures of persons whose names appear on the Company'spay roll of March 24,1943.There are approx mately 74 employees in the unit urged bythe Teamsters.The Field Examiner further reported that the Carpenters presented 33authorization cards bearing apparently genuine signatures of persons whose names appearon the Company's pay roll of April 11, 1943. There are approximately 49 employees in theunit urged by the Carpenters. LONE STARDEFENSECORPORATION61of Section 9 (c) and Section 2 (6) and(7) of theNational LaborRelations Act.IV.THE APPROPRIATE 'UNITSThe Carpenters contends that all carpenters of the Company, ex-cluding carpenters' helpers, carpenters' foremen, rough carpenters,and dunnage men, constitute an appropriate bargaining unit.TheCompany took no position with respect to the unit urged by the Car-penters.Evidence introduced at the hearing indicates that the em-ployees claimed by the Carpenters are closely related from a func-tional standpoint and form a homogeneous group.'We find that all carpenters of the Company, excluding carpenters'helpers, carpenters' foremen, rough carpenters, and dunnage men,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.The Teamsters contends that all shippers and checkers of the Com-pany, excluding general foremen, constitute an appropriate bargain-ing unit.The Company took no position with respect to the unit.urged by the Teamsters.The shippers are in charge of various crews consisting of loadersand unloaders.They make out tally sheets and maintain labor dis-tribution records.The shippers' recommendations with respect tothe hire or discharge of their subordinate employees are given greatweight by the Company.The Company has on its pay roll employeesclassified as general checkers, checkers in charge of loading dunnage on-trucks, and checkers in charge of delivering lumber to the dunnagemill.The checkers direct crews composed of loaders and unloaders,and maintain tally sheets and labor distribution records of theircrews.They have authority to make recommendations relative tothe hire or discharge of their subordinates.The Teamsters presentlyrepresents a unit of nonsupervisory employees of the Company.Wefind, as we did in a prior decision involving the Company,2 that ship-pers and checkers are supervisory employees.For the reasons stated in the majority and dissenting opinions inthe Maryland Drydock case,3 we find that the unit proposed by theTeamsters is not an appropriate unit for collective bargaining, withinthe meaning of Section 9 (b) of the Act, and we shall therefore dismissthe petition filed by the Teamsters in Case No. R-5278.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among2fatter of Lone Star Defense CorporationandTruck Drivers Local Union No.894, In-ternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,A. F. of L, et at., 47 N. L. R. B. 1247.8 49 N. L. R. B. 733. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of the National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lone Star DefenseCorporation, Texarkana, Texas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by United Brotherhoodof Carpenters & Joiners of America, Local No. 379, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Lone Star Defense Corporation,Texarkana,Texas,filed by Truck Drivers Local Union No. 894, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. of L., in Case No. R-5278, be, and it hereby is,dismissed.